Exhibit 23.01 Consent of Jones Simkins LLC Independent Accountants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 4, 2014, relating to the consolidated financial statements and internal control over financial reporting of Utah Medical Products, Inc., included in the Annual Report on Form 10-K for the year ended December 31, 2013. /s/ Jones Simkins LLC JONES SIMKINS LLC Logan, Utah October 15, 2014
